DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/20/2019.  These drawings are acceptable. Examiner acknowledges that applicant has canceled the claimed subject matter which caused the drawings to be objected to in the prior office action mailed 3/29/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“fixing device” in claim 1-2, 4-6, 13-14, 16, and 21 interpreted as at least one clamping piece [0088] and driving mechanisms [0100] including at least the second driving mechanism (72) which applies the clamping force [0101], and equivalents thereof.
“clamping piece” in claim 1-2, 4-7, 13-14, 16, and 21 (note “piece” is interpreted as a generic placeholder) interpreted as a supporting plate and a clamping plate [0090] and equivalents thereof.
“first driving mechanism” in claim 7-12 and 17-18 interpreted as an electric motor, ball screw, cylinder (cylinder barrel and piston) [0103-0104] and equivalents thereof.
“second driving mechanism” in claim 7-12 and 17-18 interpreted as an electric motor, ball screw, cylinder (cylinder barrel and piston) [0103-0104] and equivalents thereof.
“wet solution driving device” in claim 14 interpreted as a connecting frame and a plurality of blades [0130], a sprocket and a plurality of blades [0131], a frame and a plurality of ducts [0132], a plurality of blades and a plurality of ducts provided with nozzles [0133], and equivalents thereof.
“sealing element” in claim 16 and 21 interpreted as a sealing ring [0124], a gasket [0127], and equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that “cantilever element” in claim 17 has not been interpreted as invoking an interpretation under 35 USC 112(f) because “cantilever” is sufficient structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 13-14, 16, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is unclear for several reasons. First, it is unclear if the claim is still attempting to invoke an interpretation under 35 USC 112(f) for “fixing device” because, as explained above, the fixing device is interpreted as a clamping piece and moving mechanism. Claim 1 recites the clamping piece but does not recite the moving mechanism. Examiner has reviewed the instant specification and the clamping piece (20) disclosed as a supporting plate and clamping plate [0090] is not adequate structure to perform the recited function because the plates alone without a moving mechanism cannot perform the function to fix the substrate at the opening of the sidewall. Therefore, for purpose of examination on the merits, claim 1 is interpreted as invoking the interpretation under 35 USC 112(f) for “fixing device”. Applicant is kindly requested to consider adding the moving mechanism structure to claim 1 to avoid invoking an interpretation under 35 USC 112(f) for “fixing device” if such an interpretation was not intended. 
Regarding claim 1, the claim is further unclear because it incorporates an interpretation under 35 USC 112(f) of “clamping piece” within an interpretation under 35 USC 112(f) of “fixing device”. Fixing device has been interpreted, as explained above, as “at least one clamping piece [0088] and driving mechanisms [0100] including at least the second driving mechanism (72) which applies the clamping force [0101], and equivalents thereof”. In claim 1, clamping piece is interpreted as “a supporting plate and a clamping plate [0090] and equivalents thereof”. Therefore, the interpretation of the fixing device becomes “at least one ‘supporting plate and clamping plate [0090] and equivalents thereof’ and driving mechanisms [0100] including at least the second driving mechanism (72) which applies the clamping force [0101], and equivalents thereof”. This results in the claim interpretation including equivalents of the supporting plate and clamping plate AND equivalents of those equivalents. This renders the claim limitation indefinite because it is unclear what the equivalents of the equivalents of the supporting plate and clamping plate are. For purpose of examination on the merits, the claim will be examined inclusive of equivalents of the supporting plate and clamping plate and equivalents of the driving mechanism, without inclusion of equivalents of the equivalents of the supporting plate and clamping plate. Applicant is kindly requested to amend the claims to avoid invoking an interpretation under 35 USC 112(f) within an interpretation under 35 USC 112(f). This may be done by amending to avoid invoking an interpretation under 35 USC 112(f) for “fixing device” in the manner explained in the above paragraph or by amending to avoid invoking an interpretation under 35 USC 112(f) by including a recitation of the supporting plate and clamping plate.
Regarding claim 6, the claim is unclear for the same reasons presented regarding claim 1 above. The recitation of “two or more clamping pieces” does not address the issues raised above regarding the interpretation und under 35 USC 112(f) and the equivalents of equivalents. The claim further provides no clarification regarding the movement between “a side of the substrate mounting area away from the hole and the substrate mounting area”. For purpose of examination on the merits, the interpretations as presented for claim 5 remain for claim 6 which depends from claim 5.
Regarding claim 10, the claim is dependent from claim 8 above and incorporates by reference the clarity issues raised above regarding claim 8. The claim recites “the open bore” in line 4. There is insufficient antecedent basis in the claim for “the open bore” because there is insufficient antecedent basis in claim 8 for “the open bore” and in claim 8 “the open bore” has been interpreted as inclusive of referring to “the hole”. For purpose of examination on the merits, the claim limitation “the open bore” in claim 10 is also interpreted as inclusive of “the hole” for which there is sufficient antecedent basis. 
Regarding claim 21, the claim recites “the sealing member” in line 2. There is insufficient antecedent basis for this term. For purpose of examination on the merits, “the sealing member” is interpreted as inclusive of “the sealing element” which has antecedent basis in the claims.
The remaining claims are included for their dependency from a claim discussed above.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-7, 13-14, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (prev. presented WO2017/037757) in view of Yokoyama (prev. presented US 2018/0182659).
Regarding claim 1 and 5, Murayama teaches a wet processing apparatus (abstract) for performing wet processing treatment on a substrate (abstract and [0001-0002]), comprising: a tank body (12 Fig 1, 3-4, 7-8) [0010]) comprising at least one side wall having an outer side (18 Fig 1, 3-4, 7-8 or plate 14 Fig 1, 3-4, 7-8 [0011]), and an opening (18 Fig 1, 3-4, 7-8 [0010-0011] or 24 in plate 14 Fig 1, 3-4, 7-8 [0010-0011]) extending from the inside to the outside of the tank body (Fig 1, 3-4, 7-8 [0010-0011]), the tank body being configured to accommodate a wet processing solution ([0011]); a substrate mounting plate having an inner side that is (72 Fig 7-8) fixed to an outer side of the side wall [0027], wherein the substrate mounting plate has an inner side and an outer side opposed to the inner side (Fig 7-8) and is provided with a hole (shown in Fig 7-8 as hole in 72) and a substrate mounting area arranged around the hole [0015]; and a position of the hole of the substrate mounting plate corresponds to a position of the opening of the side wall (Fig 7-8 and [0027]) and has a substrate mounting area on the outer side of the substrate mounting plate arranged around the hole (Fig 7-8) [0015]; and a fixing device (support mechanism 16 [0015] including a stage 32 and actuator 34 and shaft 36 and frame 38) configured to fix the substrate over the hole on the substrate mounding plate and at the opening of the side wall ([0015]). The supporting mechanism (16 Fig 2) including stage (32) and actuator (34) have been identified as an equivalent structure to the fixing device interpreted as a clamping piece and driving mechanism. Murayama fails to teach the clamping piece as claimed in claim 5. Addressing the same problem of attaching a substrate to a movable substrate holder for use with a liquid treatment apparatus (abstract and [0001-0003]), Yokoyama teaches the fixing device comprises at least one clamping piece (340 having a clamping plate attached to a supporting plate as substructures of the piece 340 such as 340a Fig 8A and 340 Fig 8A); and at least a part of the at least one clamping piece is configured to move between a side of the substrate mounting area away from the hole (moves from side of 310 away from the hole) and toward the hole (Fig 6A-8A) and to apply a pressure towards the substrate mounting area [0125-0127]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Murayama to include the clamping structure of Yokoyama because Yokoyama teaches this is a functional alternative for the same purpose of attaching the substrate to a plate on which is will be treated [0116-0117] and in combination with a moveable substrate turning device (1200 Fig 22A).
Regarding claim 2, the fixing device (support mechanism 16 Fig 2) of Murayama  is disposed outside of the tank body (Fig 2) [0015]. Note that in the combination with Yokoyama, the position outside of the tank is retained because this is taught by Murayama.
Regarding claim 4, Murayama teaches the mounting plate (72 Fig 7-8) as the hole for the substrate to be processed [0027] and teaches the fixing device (16) is disposed on the hole for the substrate to be processed (Fig 2 and [0011]). 
Regarding claim 6, the combination remains as applied to claim 5 above. Yokoyama teaches the fixing device comprises two or more clamping pieces arranged on a periphery of the hole of the substrate mounting plate (plurality of clamping pieces 340 Fig 6A).
Regarding claim 7, the combination remains as applied to claim 5 above. Yokoyama teaches the fixing device comprises a first driving mechanism (341 Fig 6A [0125-0126]) and a second driving mechanism (342-343 and AR1 motor [0126]); wherein the first driving mechanism is configured to drive at least a part of the at least one clamping piece along a first direction (Fig 8A [0124]), so that the at least a part of the at least one clamping piece moves from the retracted position away from the hole to extended position near the hole (Fig 8A), the first direction is parallel to the mounting surface of substrate mounting plate and directed from the side of the substrate mounting area away from the retracted to the extended position (Fig 8A); and wherein the second driving mechanism is configured to drive at least a part of the at least one clamping piece along a second direction perpendicular to the substrate mounting plate, so that the at least a part of the at least one clamping piece applies the pressure towards the substrate mounting area [0125-0127].
Regarding claim 13, the wet processing apparatus of Murayama comprises a solution conduit for transferring liquid (solution) at a bottom wall of the tank body (Fig 2, see opening 26b and conduit 27b [0011]). Regarding specifically the liquid being a cleaning solution, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Regarding claim 14, Murayama teaches wet processing solution driving device (stirring member 54 Fig 2 [0018]) in the tank body and facing the opening (Fig 2) configured to drive the solution to flow toward the opening [0018].
Regarding claim 16, Murayama teaches a sealing element (28 Fig 1-4 and 7-8, [0014]) disposed in an area of the sidewall around the opening of the sidewall [0014] and in an area of the substrate mounting plate (72 Fig 7-8) around the hole [0027].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Yokoyama as applied to claim 16 above and further in view of US Patent Application Publication 2004/0200214 of Noruma et al., hereinafter Noruma.
Regarding claim 21, Murayama in view of Yokoyama fails to teach the claimed pressure detecting hole. In the same field of endeavor of substrate processing apparatuses [0003], Noruma teaches it is known to use a hole (83 Fig 8) aligned with the sealing element (shown not numbered [0061]) for detecting the air pressure around the seals to monitor the sealing [0061]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Murayama to include a hole for detecting air pressure around the seal because Noruma teaches this allows for monitoring of the sealing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-12, 14, 16-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20 of U.S. Patent No. 11261535, hereinafter ‘535. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1-3, 17 and 19 of ‘535 has all the limitations of instant claim 1, and 14, and 22. Regarding being configured to fix the substrate on the mounting plate, this is obvious over the recitation of the fixing device to fix the substrate to the hole and the substrate mounting plate at the hole. Claim 2, 3, and 17 of ‘535 of ‘535 has all the limitations of instant claim 2. Claim 3 and 19 of ‘535 has all the limitations of instant claim 4. Claim 4 of ‘535 has all the limitations of instant claim 5 and 6. Claim 5 of ‘535 has all the limitations of instant claim 7. Claim 6 of ‘535 has all the limitations of instant claim 8. Claim 6 and 7 of ‘535 has all the limitations of instant claim 9 (note the cam slot is a disclosed structure of the first driving mechanism which is claimed in claim 6 of ‘535 in a means-plus-function limitation). Claim 7 of ‘535 has all the limitations of instant claim 10. Claim 8 of ‘535 has all the limitations of instant claim 11. Regarding instant claim 12, claim 8 of ‘535 fails to recite the relative distances. This is an obvious modification representing routine optimization of the dimensions to control the degree of rotation around the pivotal shaft which is a result effective variable adjusting the clamping force and connection of the substrate to the tank wall while preventing leaking and preventing excessive use of force that damages the substrate. Claim 12 of ‘535 has all the limitations of instant claims 16 and 17. Claim 13 of ‘535 has all the limitations of instant claim 18.
Claims 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20 of ‘535 in view of Kuriyama. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 17 of ‘535 has all the limitations of instant claim 13 except for the recitation of the cleaning solution conduit at a bottom wall of the tank. Kuriyama teaches a conduit (204 Fig 3) connected to the bottom wall of the tank (Fig 3). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claim 1 and 17 of ‘535 to include the solution conduit at the bottom wall because Kuriyama teaches this allows for circulation of liquid in the tank [0097]. Regarding specifically the liquid being a cleaning solution, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Claim 1 of ‘535 has all the limitations of instant claim 15 except for the recitation of the structures of the solution drive device. Kuriyama teaches a wet processing solution drive device comprises a sprocket (shown in Fig 19A-B as connection between 623-2 and 623-1), a plurality of blades (619 Fig 19A-B), a driving shaft (623-2 Fig 19A-B), and a supporting shaft (623-4 Fig 19A-B), the blades are configured to be attached to the sprocket via the intervening structures as shown in Fig 19A-B. Additionally, Kuriyama demonstrates a blade (626 Fig 22) attached to a rotational shaft (627 Fig 22) which it would be obvious to attach to a sprocket or to be a sprocket to allow for the rotational movement of the shaft. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claim 1 of ‘535 to include the structures of the wet processing solution drive device of Kuriyama because Kuriyama teaches this is a functional alternative for the same purpose of driving solution in the tank of a plating apparatus.
Response to Arguments
Applicant's arguments filed  07/25/2022, hereinafter reply, have been fully considered but they are not persuasive.
Applicant argues that the fixing device does not require a driving mechanism (reply p13). This is not persuasive because the specification discloses and the claims recite that the fixing device includes the driving mechanism. The recitation of a manual operation is not clearly tied to the recitation of the claimed and disclosed fixing device but instead appears to be a comparison to other prior art methods of fixing. Regarding clamping piece (reply p13), the term in the claim invokes an interpretation under 35 USC 112(f) and the specification as cited clearly defines the structure. It is noted that the clamping piece as disclosed is different than broadly recited clamps. 
The rejections under 35 USC 112(b) have been maintained and updated to reflect the amended limitations. Applicant may wish to amend the limitations to avoid invoking a 112(f) interpretation within a 112(f) interpretation for clarity. 
Regarding Murayama in view of Yokoyama (reply p 17-19), the clamping structure of Yokoyama is a functional alternative for the clamping structure of Murayama. It is respectfully noted that contrary to applicant’s arguments, the substrate may be fixed to the opening via an intervening plate. Therefore applicant’s arguments that the combination requires modifications that would vary from the mode of operation are not persuasive. In the art as applied the fixing devices are located at the claimed position and it is noted that any rearrangement of position is merely a rearrangement of parts. 
Regarding the arguments regarding claim 5 and 7 (reply p19-20), it is noted that extended and retracted are inclusive of the rotating of the prior art clamp to engage or not engage a clamping force and that a rotational movement includes a movement component in the first direction. Therefore these arguments are not persuasive.
Regarding the double patenting rejection (reply p20), the rejection has been updated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARGARET D KLUNK/Examiner, Art Unit 1716        
                                                                                                                                                                                                
/KARLA A MOORE/Primary Examiner, Art Unit 1716